NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2008-3083

                               ELIZABETH A. JOHNSON,

                                                      Petitioner,

                                            v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent,

                                           and

                             DEPARTMENT OF THE ARMY,

                                                      Intervenor.

       M. Jefferson Euchler, Law Office of M. Jefferson Euchler, of Virginia Beach,
Virginia, argued for petitioner.

      Sara B. Rearden, Attorney, Office of the General Counsel, Merit Systems Protection
Board, of Washington, DC, argued for respondent. With her on the brief were B. Chad
Bungard, General Counsel, and Stephanie M. Conley, Acting Assistant General Counsel.


        Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for intervenor. With her on the brief
were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E. Davidson, Director,
and Martin F. Hockey, Jr., Assistant Director. Of counsel was Louise A. Schmidt, Chief,
Civilian Personnel Branch, United States Army Legal Services Agency, of Arlington,
Virginia.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-3083

                             ELIZABETH A. JOHNSON,

                                                     Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent,

                                         and

                          DEPARTMENT OF THE ARMY,

                                                     Intervenor.

                                  Judgment

ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            DC0752070338-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, MAYER and LOURIE, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: October 20, 2008                   /s/Jan Horbaly
                                          Jan Horbaly, Clerk